DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 25, 2019 and December 30, 2019 were filed after the mailing date of the Application on February 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 8 2021.  These drawings are accepted by the Office.
Response to Amendment
Amendments filed March 8, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.  No new matter is entered in the amendments.

Response to Arguments
Applicant’s arguments, see Remarks page 16, filed March 8, 2021, with respect to Drawings objection have been fully considered and are persuasive in view of the amendments.  The objection of the Drawings has been withdrawn. 

Applicant’s arguments, see Remarks page 16, filed March 8, 2021, with respect to Specification objection have been fully considered and are persuasive in view of the amendments.  The objection of the Specification has been withdrawn. 

Applicant’s arguments, see Remarks page 17, filed March 8, 2021, with respect to claims Interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive in view of the claims amendment.  The Interpretation under 35 U.S.C. § 112(f) of claims has been withdrawn. 

Applicant’s arguments, see Remarks page 18, filed March 8, with respect to claims 2-12 rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) of claims 2-12 has been withdrawn. 


Applicant’s arguments, see Remarks page 20, filed March 8, 2021, with respect to Claim 14 rejection under 35 U.S.C. 103 as being unpatentable over Sakamaki in view of Campbell (U.S. Patent 10126418B1) hereinafter “Campbell” and claims 2 and 3 rejection under 35 U.S.C. 103 as being unpatentable over Sakamaki in view of Campbell and further in view of Warner (U.S. Patent Application Publication 2007/0165752A1) hereinafter Warner have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. 103 of claims 2, 3 and 14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A moving-target detection system”, particularly characterized by the features of “a memory for storing instructions; and 
a processor connected to the memory and configured to execute the instructions to: 
set a transmission waveform;
transmit a wave from a transmitter having the set transmission waveform; 
receive a wave from a receiver, including a reflected wave from a target;
estimate a Doppler shift that occurs due to movement of the target, from the transmission waveform and a reception waveform of a wave including the reflected wave;
generate a deformed transmission waveform in which the transmission waveform is deformed, according to the estimated Doppler shift; and sense a target by using the deformed transmission waveform wherein a time differentiation waveform is determined by time-differentiating the reception waveform, and
wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “sense a target by using the deformed transmission waveform wherein a time differentiation waveform is determined by time-differentiating the reception waveform, and
wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”.

In that the dependent claims 2-12 depend ultimately from allowable, independent claim 1, these dependent claims 2-12 are allowable for, at least, the reasons for which independent claim 1 is allowable.
Regarding independent claim 13 as amended, none of the prior art of record discloses in combination “A moving-target detection method”, particularly characterized by the features of “setting a transmission waveform; transmitting a wave having a set transmission waveform; 
receiving an entering wave including a reflected wave from a target; estimating a Doppler shift of a received wave that occurs due to movement of a target, from a transmission waveform and a received waveform; 
generating a deformed transmission waveform in which a transmission waveform is deformed, according to an estimated Doppler shift; 
and sensing a target by using a deformed transmission waveform, wherein a time differentiation waveform is determined by time-differentiating the received waveform, and wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “a time differentiation waveform is determined by time-differentiating the received waveform, and wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”.

Regarding independent claim 14 as amended, none of the prior art of record discloses in combination “A non-transitory computer readable recording medium for recording program causing a computer to execute”, particularly characterized by the features of “setting a transmission waveform; 
transmitting a wave having a set transmission waveform; receiving an entering wave including a reflected wave from a target; 
estimating a Doppler shift of a received wave that occurs due to movement of a target, from a transmission waveform and a received waveform; 
generating a deformed transmission waveform in which a transmission waveform is deformed, according to an estimated Doppler shift; and sensing a target by using a deformed transmission waveform, wherein a time differentiation waveform is determined by time-differentiating the reception waveform, and wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “sensing a target by using a deformed transmission waveform, wherein a time differentiation waveform is determined by time-differentiating the reception waveform, and wherein the Doppler shift is estimated using at least the time differentiation waveform and the transmission waveform”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sokolov et al. (Soviet Patent Publication SU-1675905-A1) teaches a suboptimal estimation of the state of nonlinear stochastic objects;
Jie Zhen, Zhenhua Zhang and Shunjun Wu, "A numeric range migration algorithm of space- surface bistatic SAR," 2009 IET International Radar Conference, Guilin, 2009, pp. 1-4, doi: 10.1049/cp.2009.0421;
Z. Huang, B. Tang and S. Zhang, "Sequential optimisation of orthogonal waveforms for MIMO radar," in The Journal of Engineering, vol. 2019, no. 21, pp. 7912-7917, 11 2019, doi: 10.1049/joe.2019.0753;
E. Bishop, R. Linnehan and A. Doerry, "Video-SAR using higher order Taylor terms for differential range," 2016 IEEE Radar Conference (RadarConf), Philadelphia, PA, 2016, pp. 1-4, doi: 10.1109/RADAR. 2016.7485169;
D. Rhodes, "The optimum line source for the best mean-square approximation to a given radiation pattern," in IEEE Transactions on Antennas and Propagation, vol. 11, no. 4, pp. 440-446, July 1963, doi: 10.1109/TAP.1963.1138075;
Bucheli et al. (WIPO PCT Application Publication WO-2017178055-A1) teaches an estimator, communication device and method for estimating carrier frequency offsets in OFDM systems;
Cornic et al. (U.S. Patent Application Publication 2011/0193738A1) teaches a radar for aerial target detection fitted to an aircraft notably for the avoidance of obstacles in flight;
Nakamura et al. (U.S. Patent Application Publication 2005/0200833A1) teaches a radar device;
Honda (U.S. Patent Application Publication 2005/0168378A1) teaches a radar;
Nakanishi et al. (U.S. Patent 6674395B2) teaches a radar system and method of adjusting characteristics thereof;
Walters et al. (U.S. Patent 5646623A) teaches a coherent, frequency multiplexed radar;
Baghdady  (U.S. Patent 5,075,695A) teaches a method and apparatus for signal modulation and detection;
Korb (U.S. Patent 5,216,477A) teaches an edge technique for measurement of laser frequency shifts including the Doppler shift;
Goldman (U.S. Patent 9,223,021B2) teaches a method and system for motion compensated target detection using acoustical focusing;
Sheikh et al. (U.S. Patent Application Publication 2005/0192719A1) teaches a navigational system and method utilizing sources of pulsed celestial radiation;
Wilhelmsson et al. (U.S. Patent Application Publication 2006/0239367A1) teaches a low complexity inter-carrier interference cancellation;
Baggen et al. (U.S. Patent Application Publication 2007/0211827A1) teaches a channel estimation in an OFDM system with high Doppler shift;
Baggen et al. (U.S. Patent Application Publication 2007/0297522A1) teaches a method for signal processing and a signal processor in an OFDM system;
Miller et al. (U.S. Patent Application Publication 2015/0042511A1) teaches a system and method for continuous carrier wave reconstruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648